ON MOTION

ORDER

Upon consideration of Spring Form, Inc.’s request to reinstate its appeal, pursuant to this court’s May 26, 2005 order,
IT IS ORDERED THAT:
The mandate is recalled, the appeal is reinstated, and the case may be scheduled for oral argument after copies of the briefs and joint appendix are resubmitted. Because the briefs previously submitted have been used or discarded, the parties shall file twelve copies of each previously filed brief and the joint appendix with the court within 21 days of the date of filing of this order. Each party need only serve one *943copy of each brief and the joint appendix on the other parties.